Quinn, Chief Judge
(concurring):
Besides the reasons set out in the principal opinion for the inapplicability of 18 USC § 3288 to military law, in my opinion, there is another which is fundamental. Until the charge sheet is actually referred to trial, it cannot be compared to an indictment in the civilian community. Very recently, we held that, when justified by the preliminary evidence, the convening authority can change the offense alleged from larceny to robbery. United States v Smith, 8 USCMA 178, 23 CMR 402. A change of such a substantial nature cannot be made in the Federal criminal courts without reindietment by the Grand Jury. See Heald v United States, 177 F 2d 781 (CA 10th Cir) (1949); Carney v United States, 163 F 2d 784 (CA 9th Cir) (1947), cert den 332 US 824, 92 L ed 400, 68 S Ct 165. The Smith case clearly stands for the principle that the charge sheet referred for trial is the only charge sheet upon which the trial can proceed. See Article 34, Uniform Code of Military Justice, 10 USC § 834. The charge sheet before the court in this case shows that the statute of limitations had run. The law officer, therefore, should have brought the applicability of the statute to the attention of the accused.